DETAILED ACTION
This office action is in response to application filed on 12/18/2020.
Claims 1 – 20 are pending.
Priority is claimed as 371 application of PCT/US2019/037478 (filed on 6/17/2019), which further claims priority to provisional application 62/686600 and 62/686607 (both filed on 6/18/2018).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. The claim(s) recite(s) receiving request for media production resource and determine available resources and receiving a selection of the resources. This judicial exception is not integrated into a practical application because the claimed steps are directed to 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of copending Application No. 16898918 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations of the instant application are merely broader variant of what is claimed in the reference application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 10 – 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holtz et al (US 20020053078, hereinafter Holtz).

As per claim 1, Holtz discloses: A system for customized media production, comprising: 
a computing device adapted to receive input from and output information to an end user; (Holtz [0061]: “Each enhanced media client 120 is a personal computer, personal digital assistant (PDA), telephone, television, MP3 player, or other device operable for wired or wireless exchanges over communication infrastructure 110. Enhanced media clients 120 include a display having the ability to select one or more media segments. In an embodiment, enhanced media client 120 is located in an automobile, and can be a MP3 stereo or personal computer with a hard drive and capable of downloading music or music video files. Moreover, the user of an enhanced media client 120 includes human operators requesting a web page from enhanced media server 115 over the Internet, or another web site host, television or radio broadcaster, and the like”.)
a network in communication with a plurality of media production resources for use in media production and broadcasting, the plurality of media production resources comprising resources from the end user and/or third party vendors; (Holtz [0091]: “each server within system 100 and system 200 represents one or more computers providing various shared resources with each other and to the other network computers”.)
an architect engine connecting the computing device and the network of plurality of media production resources, the architect engine adapted to: receive, from the computing device, a request for use of media production resources; (Holtz [0114]: “At step 1502, a user operates an enhanced media client 120 to gain access to a web site hosted by enhanced media server 115 (mapped to the claimed architect engine…  In an embodiment, an icon resides on the web page that allows the user to request a media production that would be assembled according to the methods of the present invention. Activating the icon sends the request to enhanced media server 115”.)
determine a plurality of available production resources from the plurality of media production resources; (Holtz [0116]: “If, however, the user has established a profile for customized programming, the control flow would pass from step 1504 to step 1508. At step 1508, enhanced media server 115 prepares a customized viewer (such as, media viewer 1102) that would include a customized listing of available media selections (shown in media index 1104). The customized listing would identify, for example, news stories specified in the user profile. In an embodiment, the user would register and complete profile that specifies preferred topics or categories of interest. The user can specify other parameters, such as the duration of a customized program, start or end time, geographic source of the content, and the like. In another embodiment, the present invention queries search engines, inference engines and the like to extract user preferences from past behavior or demographics”.)
and receive, from the computing device, a selection of media production resources. (Holtz [0117]: “At step 1510, enhanced media server 115 sends the viewer to be displayed by the enhanced media client 120. Notwithstanding the receipt of a standard or customized viewer, the user can opt to switch to different viewer or change the customization parameters. As described in reference to FIG. 11, index button 1118 is provided in an embodiment to allow the user to toggle between a standard or customized listing of media selections”.)

As per claim 2, Holtz further discloses:
The system of claim 1, wherein the request for use of media production resources further comprises a plurality of categories of the media production resources and the architect engine is further adapted to categorize the plurality of available production resources into the plurality of categories. (Holtz [0173]: “GUI 600 also permits an operator to designate a name for the segment, and specify the segment type classification. Segment type classification includes a major and minor classification. For example, a major classification or topic can be sports, weather, headline news, traffic, health watch, elections, and the like. Exemplary minor classifications or category can be local sports, college basketball, NFL football, high school baseball, local weather, national weather, local politics, local community issues, local crime, editorials, national news, and the like. Classifications can expand beyond two levels to an unlimited number of levels for additional granularity and resolution for segment type identification and advertisement targeting. In short, the properties associated with each encode mark 406e provide a set of metadata that can linked to a specific segment. These properties can be subsequently searched to identify or retrieve the segment from an archive”.)

As per claim 3, Holtz further discloses:
The system of claim 2, wherein the categories of media production resources further comprises a plurality of sublevels of the categories of media production resources and the architect engine is further adapted to categorize the plurality of available production resources into the plurality of sublevels in each of the plurality of categories. (Holtz [0173]: “GUI 600 also permits an operator to designate a name for the segment, and specify the segment type classification. Segment type classification includes a major and minor classification. For example, a major classification or topic can be sports, weather, headline news, traffic, health watch, elections, and the like. Exemplary minor classifications or category can be local sports, college basketball, NFL football, high school baseball, local weather, national weather, local politics, local community issues, local crime, editorials, national news, and the like. Classifications can expand beyond two levels to an unlimited number of levels for additional granularity and resolution for segment type identification and advertisement targeting. In short, the properties associated with each encode mark 406e provide a set of metadata that can linked to a specific segment. These properties can be subsequently searched to identify or retrieve the segment from an archive”.)

As per claim 4, Holtz further discloses:
The system of claim 3, wherein the selection of production assets includes a selection of one sublevel from each of the categories of the media production resources. (Holtz [0054] – [0055])

As per claim 5, Holtz further discloses:
The system of claim 4, wherein the architect engine is further adapted to calculate a cost of selected media production assets based on the selection of sublevels from each of the categories of the media production resources. (Holtz [0234])

As per claim 6, Holtz further discloses:
The system of claim 5, wherein the architect engine is further adapted to adjust the cost of selected media production assets based on a change in the selection of sublevels from each of the categories of the media production resources. (Holtz [0234])

As per claim 10, Holtz further discloses:
 (Holtz [0230])

As per claim 11, it is the method variant of claim 1 and is therefore rejected under the same rationale.
As per claim 12, it is the method variant of claim 2 and is therefore rejected under the same rationale.
As per claim 13, it is the method variant of claim 3 and is therefore rejected under the same rationale.
As per claim 14, it is the method variant of claim 4 and is therefore rejected under the same rationale.
As per claim 15, it is the method variant of claim 5 and is therefore rejected under the same rationale.
As per claim 16, it is the method variant of claim 6 and is therefore rejected under the same rationale.
As per claim 20, it is the method variant of claim 10 and is therefore rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 7 – 9 and 17 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtz, in view of Murphy et al (US 20040078825, hereinafter Murphy).

As per claim 7, Holtz did not disclose:
The system of claim 1, wherein the request for use of media production resources further comprises a request location, a request date, and a request time and the architect engine is further adapted to reserve the selected media production resources at the a request location on the request date at the request time.
However, Murphy teaches:
The system of claim 1, wherein the request for use of media production resources further comprises a request location, a request date, and a request time and the architect engine is further adapted to reserve the selected media production resources at the a request location on the request date at the request time. (Murphy [0037] – [0038])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Murphy into that of Holtz in order to have the request for use of media production resources further comprises a request location, a request date, and a request time and the architect engine is further adapted to reserve the selected media production resources at the a request location on the request date at the request time. Holtz teaches a motivation for combining the reference 

As per claim 8, the combi8nation of Holtz and Murphy further teach:
The system of claim 7, wherein the architect engine is further adapted to establish a control connection between the computing device and the selected media production resources at the a request location on the request date at the request time, the control connection being established using remote device control technology. (Murphy [0037] – [0038])

As per claim 9, the combi8nation of Holtz and Murphy further teach:
The system of claim 8, wherein the architect engine is further adapted to end the control connection once the end user completes use of the selected media production resources. (Murphy [0037] – [0038]) 

As per claim 17, it is the method variant of claim 7 and is therefore rejected under the same rationale.
As per claim 18, it is the method variant of claim 8 and is therefore rejected under the same rationale.
As per claim 19, it is the method variant of claim 9 and is therefore rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peterson et al (USPAT 9609374) teaches automatically obtaining cost-efficient access to a media content collection based on user selection of a media content collection and pricing;
Soroushian (US 20130347037) teaches a content source transmits a plurality of media assets in a first schedule according to scheduled transmission times. A processing device may receive a user input to receive the media assets in a second schedule different from the first schedule. When a request to access the content source is received, the processing device may automatically determine, based on the second schedule, whether the user has requested a different media asset than the originally-scheduled asset at the time of the request. If the user has requested a different media asset, the processing device may automatically receive and provide the different media asset instead of the originally-scheduled asset;
Baumer et al (US 20080059270) teaches providing a user-interface configured by each service provider i.e. service technician, to supply service capacity data to deliver services over periods of time. A database with area-coverage data indicating the group of service providers assigned to serve purchasers over geographical areas, is provided. Request data from each purchaser is related based on data indicating individual service provider availability. The availability of the service provider is coordinated when brands e.g. whirlpool, owned by a purchaser are to be serviced.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/           Primary Examiner, Art Unit 2196